   Case 5:19-cv-03266-SAC Document 13 Filed 10/15/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHAEL J. PERRY,

                              Plaintiff,

          v.                                        CASE NO. 19-3266-SAC

ANDREW PARKS, et al.,


                              Defendants.


                         MEMORANDUM AND ORDER

   This matter is before the court on plaintiff’s motion to amend the

complaint (Doc. 11).    Plaintiff is entitled to amend the complaint

once as a matter of course. See Fed. R. Civ. P. 15(a)(1)(a party has

the right to amend the complaint once as a matter of course if the

amendment is timely filed). See D. Kan. R.

15.1(a)(2)(party filing a motion to amend must attach the proposed

pleading).

     Plaintiff’s    amended    complaint     must   be    submitted   upon

court-approved forms. In order to add claims or significant factual
allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the court.

Plaintiff may not simply refer to an earlier pleading; instead, the

complaint must contain all allegations and claims that plaintiff
intends to present in the action, including those to be retained from

the original complaint. Plaintiff must include the case number of this

action on the first page of the amended complaint.
   Case 5:19-cv-03266-SAC Document 13 Filed 10/15/20 Page 2 of 4




       Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to each

defendant in the body of the complaint and must allege specific facts

that    describe the allegedly unconstitutional acts or omissions by

each defendant, including dates, locations, and circumstances.

       Plaintiff also must comply with Rules 20 and 18 of the Federal

Rules of Civil Procedure in filing an amended complaint. Rule 20

governs permissive joinder of parties and provides, in relevant part:


       (2) Defendants. Persons…may be joined in one action as
       defendants if:

            (A) any right to relief is asserted against them
       jointly, severally, or in the alternative with respect to
       or arising out of the same transaction, occurrence, or
       series of transactions or occurrences; and

            (B) any question of law or fact common to all
       defendants will arise in the action.

       Fed. R. Civ. P. 20(a)(2).

       Rule 18(a) governs joinder of claims and provides, in part: “A

party asserting a claim … may join ... as many claims as it has against

an opposing party.” Fed. R. Civ. P. 18(a). While joinder is encouraged

to promote judicial economy, the “Federal Rules do not contemplate

joinder of different actions against different parties which present

entirely different factual and legal issues.” Zhu v. Countrywide

Realty Co., Inc., 160 F.Supp. 2d 1210, 1225 (D.Kan. 2001)(citation

omitted). See also George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007)(Under Rule 18(a), “multiple claims against a single party are

fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2.”).
   Case 5:19-cv-03266-SAC Document 13 Filed 10/15/20 Page 3 of 4




     Requiring adherence to the federal rules on joinder of parties

and claims in prisoner suits prevents “the sort of morass [a multiple

claim, multiple defendant] suit produce[s].”). Id. It also prevents

a prisoner from avoiding the fee obligations and the three-strike

provision of the Prison Litigation Reform Act. Id. (Rule 18(a) ensures

“that prisoners pay the required filing fees – for the Prison

Litigation Reform Act limits to 3 the number of frivolous suits or

appeals that any prisoner may file without prepayment of the required

fees.”).

     Accordingly, under Rule 18(a), a plaintiff may bring multiple

claims against a single defendant. Under Rule 20(a)(2), he may join

in one action any other defendants who were involved in the same

transaction or occurrence and as to whom there is a common issue of

law or fact. He may not bring multiple claims against multiple

defendants unless the nexus required in Rule 20(a)(2) is demonstrated

with respect to all defendants named in the action.

     The Federal Rules authorize the court, on its own initiative at

any stage of the litigation, to drop any party and sever any claim.

Fed. R. Civ. P. 21; Nasious v. City & Cnty. of Denver Sheriff’s Dept.,

415 F. App’x 877, 881 (10th Cir. 2011)(to remedy misjoinder, the court

has two options: (1) misjoined parties may be dropped or (2) any claims

against    misjoined   parties   may    be   severed   and    proceeded     with

separately).

     In    any   amended   complaint,   plaintiff      must   set   forth   the

transactions or occurrences which he intends to pursue in accordance
      Case 5:19-cv-03266-SAC Document 13 Filed 10/15/20 Page 4 of 4




with Rules 18 and 20 and must limit the facts and allegations to

properly-joined parties and events. Plaintiff must allege facts in

his    complaint   showing    that   all   counts   arise   out   of   the   same

transaction, occurrence, or series of transactions; and that a

question of law or fact common to all named defendants will arise in

the action.

       Plaintiff must submit an amended complaint that (1) raises only

properly joined claims and defendants; (2) alleges sufficient facts

to state a claim of a federal constitutional violation and states a

federal cause of action; and (3) alleges sufficient facts to show

personal participation by each defendant.

       If plaintiff fails to submit an amended complaint consistent with

these directions, the Court will decide this matter upon the current

complaint.

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to amend

the complaint (Doc. 11) is granted, and plaintiff is granted to and

including November 16, 2020, to submit the amended complaint. The

clerk of the court shall transmit a form pleading to plaintiff.


       IT IS SO ORDERED.

       DATED:    This 15th day of October, 2020, at Topeka, Kansas.




                                     S/ Sam A. Crow
                                     SAM A. CROW
                                     U.S. Senior District Judg
